DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and remarks filed 06/24/2022 have been acknowledged.
Election/Restrictions
Claims 1-8 and 11-12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 9-10 directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 9-10 hereby rejoined and fully examined for patentability under 37 CFR 1.104. The examiner respectfully notes that claims 9-10 include elements which are within species I and depend from the allowed claim 1, therefore these claims are allowable.
Claims 13-20, directed to the invention(s) of Group II (i.e. claim 13); Group III (i.e. claim 14); and Group IV (i.e. claims 15-20) do not require all the limitations of an allowable product claim, and therefore, have NOT been rejoined. In order to be eligible for rejoinder, a claim to a non-elected invention must depend from or otherwise require all the limitations of an allowable claim. The examiner respectfully asserts that the while the inventions of Groups II, III and IV include some of the elements of Group 1 (i.e. particularly claim 1), the claims of these groups include additional elements which are not required by the Group 1 invention. Furthermore, in order to retain the right to rejoinder, applicant is advised that the claims to the non-elected invention(s) should be amended during prosecution to require the limitations of the elected claim. Failure to do so may result in a loss of the right to rejoinder (See MPEP 821.04). The examiner notes that the withdrawn claims have not been amended to include the limitations of the elected claim (i.e. claim 1), therefore these claims are not rejoined and are not allowed. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between species I, II and III set forth in the Office action mailed on 01/31/2022 is hereby withdrawn. The restriction requirement between groups I, II, III, and IV set forth in the Office action mailed on 01/31/2022 is hereby maintained. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments, filed 06/24/2022, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered and are persuasive. The examiner acknowledges that the prior art reference of Chen does not teach that the imaging and treatment components are combined into a single housing and therefore does not teach the amended claim 1 limitation: “c. a disposable, optically, clear tube cover (107) enclosing the treatment device and the imaging probe (105) into a single contained device”. Furthermore, the examiner acknowledges that the prior art references of record, both alone and in combination do not teach of suggest all of the features of the amended claim 1, specifically with respect to the limitation “c. a disposable, optically, clear tube cover (107) enclosing the treatment device and the imaging probe (105) into a single contained device”.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the amendment to claim 1 to include “c. a disposable, optically, clear tube cover (107) enclosing the treatment device and the imaging probe (105) into a single contained device”. Furthermore, the examiner conducted an updated search in which no prior art references were found to teach the amended claim limitation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793